249 F.2d 894
UNITED STATES of America ex rel. Ernest GENTNER, Appellant,v.Frank G. MARTIN, Warden, Eastern State Penitentiary,Philadelphia, Pennsylvania.
No. 12334.
United States Court of Appeals Third Circuit.
Argued Dec. 20, 1957.Decided Dec. 27, 1957.

Ernest Gentner, pro se.
Victor H. Blanc, Dist. Atty., James N. Lafferty, First Asst. Dist. Atty., Juanita Kidd Stout and Lawrence M. Aglow, Asst. Dist. Atty., Philadelphia, Pa., for appellee.
Before GOODRICH, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
In this case the Court has considered the record and the appellant's argument and finds no merit in the appeal.  The judgment of the district court will, therefore, be affirmed.